 Case 8:20-cv-01694-TPB-AAS Document 5 Filed 08/04/20 Page 1 of 2 PageID 63




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

DAVID CRAWFORD,
An individual,
                                                      Case No.: 8:20-cv-01694-T-60AAS
        Plaintiff,
v.

ALLIED COLLECTION SERVICES, INC.
and TRANS UNION, LLC
a foreign liability company,

      Defendant.
_______________________________________/

              PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), and the Court’s Track Two Notice [Doc. 4], I

certify that the instant action:


       IS            related to pending or closed civil or criminal case(s) previously filed in

                     this Court, or any other Federal or State court, or administrative agency

                     as indicated below: ________________________________________


     X IS NOT        related to pending or closed civil or criminal case(s) previously filed in

                     this Court, or any other Federal or State court, or administrative agency.

     Dated: August 4, 2020

                                              Respectfully submitted,

                                              SWIFT, ISRINGHAUS & DUBBELD P.A.
                                              /s/ Jon P. Dubbeld
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Jordan T. Isringhaus, Esq., FBN 0091487
                                              Jon P. Dubbeld, Esq., FBN 105869
                                              10460 Roosevelt Blvd. North
                                              Suite 313

                                                  1
 Case 8:20-cv-01694-TPB-AAS Document 5 Filed 08/04/20 Page 2 of 2 PageID 64




                                            St. Petersburg, FL 33703
                                            Phone: (813) 563-8466
                                            Fax: (727) 255-5332
                                            aswift@swift-law.com
                                            jisringhaus@swift-law.com
                                            jdubbeld@swift-law.com
                                            Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 4, 2020, I filed a true and correct copy of the above

and foregoing Plaintiff’s Notice of Pendency of Other Actions via CM/ECF and will serve a copy

of the same to each party within fourteen (14) days of an appearance.

                                                    /s/ Jon P. Dubbeld
                                                    Attorney




                                               2
